Citation Nr: 1743078	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974 and from April 1974 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination of the Vocational Rehabilitation and Employment staff at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested and was scheduled for a videoconference Board hearing at his local RO, but has since cancelled the request.  See March 2016 Third Party Correspondence ("Please withdraw hearing and appeal for additional VR&E education.")


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's authorized representative submitted correspondence on March 23, 2016, indicating the Veteran wished to withdraw from appellate review his claim for additional VR&E education.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


